Citation Nr: 0920080	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran notified the Board in May 2009 that he had 
changed physicians and was currently receiving treatment for 
his PTSD at the Goldsboro Psychiatric Clinic, P.A.  He 
indicated that this treatment had begun in March 2006.  

While a single letter from this private practice is of 
record, dated in April 2006, there appear to be pertinent 
private medical records that have yet to be associated with 
the claims file.  As these private medical records may 
contain information critical to the matter at hand, such as, 
for example, additional allegations of specific stressors to 
which the Veteran attributes his diagnosed PTSD disorder, 38 
C.F.R. § 3.159(c) (2008) mandates that VA assist in obtaining 
such records.  

This assistance includes directly informing the Veteran that 
he should directly contact this private medical practice and 
attempt to secure the records himself for VA's consideration.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).

In this regard, the Veteran claims service connection for 
PTSD due to his seeing dead bodies (see March 2003 VA initial 
psychiatric assessment); however, he added at that time that 
he never witnessed or experienced any traumatic events.  PTSD 
(Vietnam stressors) was diagnosed.  

An April 2006 private medical report from Goldsboro 
Psychiatric Clinic, P.A., shows that PTSD was diagnosed.  It 
was noted that the Veteran claimed to have witnessed injuries 
to and the deaths of fellow soldiers and others, including 
the death of one of his closest friends.  He did not name 
this soldier by name.  He added that, while in Saigon, he 
witnessed the death of a woman when a forklift struck her 
head.  

As part of a VA Form 21-4138, dated in August 2006, the 
Veteran indicated that he had two tours of duty in Vietnam, 
one, from August 1965 to July 1966 (stationed at Phu Bai - 
8th Radio Research Unit (RRU)), and two, from December 1969 
to July 1971 (Saigon, Tan Son Nhut Air Base - 3rd RRU).  He 
added that, at both locations, he came under enemy fire 
numerous times.  He reported having one of his good friends 
killed from a bomb explosion in Saigon.  

Efforts to verify the Veteran's claimed stressors, due in 
significant part to the Veteran's not being particularly 
responsive to March and December 2006 correspondence from the 
RO, have to date been unsuccessful.  

The Board emphasizes that it is of paramount importance that 
the Veteran supply VA with much more specific stressor 
information.  For example, provide a two-month specific date 
range during which each stressor occurred; and the names of 
those injured or killed, and there units of assignment.  

VA then should provide a summary of his stressor statement to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), and ask them to attempt to verify any identified 
stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain copies of the treatment records 
pertaining to care provided by the 
Goldsboro Psychiatric Clinic, P.A., from 
March 2006 to the present.  If these 
records cannot be obtained, the attempt 
to obtain them should be documented for 
the record, and the Veteran informed in 
writing.  

2.  The RO should again attempt to obtain 
additional information from the Veteran 
concerning the specific circumstances of 
any alleged service stressor, to include 
the date(s), location(s), unit(s) 
involved, and other identifying 
information concerning any other 
individual(s) involved in the events.  

This includes the name, rank, unit of 
assignment and location of his friend who 
he claims was killed by a bomb in Saigon.  
The Veteran should detail his 
relationship to the deceased soldier, and 
how he knew the deceased.  This 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in-service.  The Veteran 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

3.  The RO, after waiting an appropriate 
time period for the Veteran to respond, 
should prepare a summary of his stressors 
using both the information provided in 
reply to the above request and the facts 
found in the earlier stressor statements 
found in the claims file.  The RO should 
forward to the JSRRC the Veteran's DA 20, 
all pertinent service records, and a 
stressor summary to the JSRRC and ask 
that office to attempt verify each 
claimed stressor.  The Veteran must be 
informed of the results of the search.  

4.  Then the Veteran should be afforded a 
VA psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and likely etiology of the 
claimed PTSD.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  

A diagnosis of PTSD under criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition) must be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify the verifiable in-
service stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  

5.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.  The RO must review the claims folder 
and ensure that the foregoing development 
actions, as well as any other development 
that may be in order, have been conducted 
and completed in full.  If an examination 
is conducted, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


